Case 1:19-cv-12408-IT Document17 Filed 12/17/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

HANG CHI WU, *
*
Petitioner, *
oe
Vv. * Civil Action No. 1:19-cv-12408-IT
*
UNITED STATES CITIZENSHIP AND *
IMMIGRATION SERVICES, *
*
Respondent. *
MEMORANDUM AND ORDER
December 17, 2019
TALWANI, D.J.

In 1981, this court naturalized Petitioner Hang Chi Wu and issued a Certificate of
Naturalization. Wu now seeks to correct her birth date on her naturalization certificate. Mot. to
Am. Certificate of Naturalization (“Mot. to Am.”) [#1]. The United States Citizenship and
Immigration Services (USCIS) opposes the motion. For the following reasons, Wu’s motion is
ALLOWED.

L Background

The following facts were provided by Wu and have not been disputed by USCIS. Wu was
born in the Republic of China in 1952, Revised Affidavit of Hilda Hang Chi Wu (“Wu Second
Affidavit”), Ex. B — Notarial Certificate & Translation Certificate [#16]. In 1974, she travelled to
Hong Kong where her father lived. Wu Second Affidavit, 4 7. Her father entered her birth year as
1955 on forms so that she could attend school. Id. § 9. Later, her father helped Wu apply for
refugee status and resettlement in the United States. Id. ] 11. He filled out her paperwork and
again incorrectly listed her birth year as 1955. Id.

In the United States, Wu used her real birth date on her medical records, and with the
Case 1:19-cv-12408-IT Document17 Filed 12/17/19 Page 2 of 4

Massachusetts Registry of Motor Vehicles. Id. ff] 14-15. Medicare also uses her correct birth
date. Id. ¥ 15.

Wu subsequently applied for naturalization and again incorrectly entered her birth year as
1955. Id. ¥ 13. The court granted naturalization, and issued a Certificate of Naturalization on
May 21, 1981, that included the incorrect date of birth that she had provided. Id., Ex. A—
Certificate of Naturalization. Wu asked at the naturalization ceremony about correcting her date
of birth and an official told her it would be easier to do so later. Id. ff] 18-19.

Wu unsuccessfully sought to correct her birth date with immigration officials on multiple
occasions. Id. | 4; see also id., Ex. E— Communications with INS and USCIS. In 2003, she
corrected her birth date with the Social Security Administration. Id., Ex. E - Communications
with INS and USCIS.

II. Jurisdiction and Standard of Review

The parties agree that, pursuant to Fed. R. Civ. P. 60(b)(6), this court can amend a
judgment it has entered, including a naturalization certificate. Under Rule 60(b)(1) through
(b)(5), a judgment may be amended for a series of reasons not applicable here, while Rule
60(b)(6) allows amendment “for any other reason that justifies relief.” A motion under 60(b)(6)
must be made “within a reasonable time.” Fed. R. Civ. P. 60(c)(1).

Rule 60(b)(6) is “extraordinary relief” requiring a party show (1) the existence of

exceptional circumstances justifying extraordinary relief, (2) the absence of unfair prejudice to

the opposing party, and (3) timeliness. Teamsters, Chauffeurs, Warehousemen and Helpers
Union, Local No. 59 v. Superline Transp. Co., Inc., 953 F.2d 17, 20 (1st Cir. 1992).

III. Analysis

The court begins by considering Wu’s need for amending the certificate judgment and
Case 1:19-cv-12408-IT Document17 Filed 12/17/19 Page 3 of 4

whether the government will be prejudiced by amendment. See Kouanchao v. U.S. Citizenship
and Immig. Servs., 358 F.Supp.2d 837, 838-39 (D. Minn. 2005). Wu states that she will not be
able to get a driver’s license without amendment. Mot. to Amend 3-4 [#1]. This may not be
correct, as Wu presumably can obtain a driver’s license that is not compliant with the Real ID
Act of 2005, Pub. L. 109-13, 119 Stat. 302. See 6 C.F.R. § 37.71 (allowing states to issue
driver’s licenses and identification cards that are not compliant with the Real ID Act); 540
C.MLR. §§ 2.06(3)(b, c) (differentiating between Massachusetts driver’s licenses that are Real ID
Act compliant and “standard licenses” that are not).

At the same time, amending the judgment granting Wu naturalization would allow Wu to
obtain a Real ID Act compliant driver’s license. Ensuring that she uses a single, correct birthdate
serves the Congressional purpose of the Real ID Act by improving the reliability and accuracy of
her state-issued identification documents. See H.R. Conf. Rep. No. 109-72, at 303 (2005) (stating
that one of the purposes of the Real ID Act is to “improve the ability of law enforcement . . . to
confirm the identity of individuals presenting state issued driver’s licenses”). Since Wu has
consistently used her correct birth date with various state and federal governmental agencies,
amendment will bring her certificate of naturalization in alignment with her other governmental
documents.

In addition, there is no disputed fact such that it would burden the government for the
court to amend the original judgment. Wu has submitted proof that her true birth date is 1952 not
1955 and the government does not contest the document’s validity. Wu Second Affidavit, Ex. B
— Notarial Certificate [#16]. The government does not allege that Wu is engaged in fraud or has
bad faith motivations in filing to correct the court’s judgment. Accordingly, the government is

not prejudiced by the correction of the original naturalization judgment.
Case 1:19-cv-12408-IT Document17 Filed 12/17/19 Page 4 of 4

Timeliness is a more difficult hurdle. Wu certainly should have filed her motion earlier.
However, the listing of Wu’s incorrect birth date in the court’s original judgment granting her
naturalization remains a present and ongoing problem for both Wu and the government since the
judgment does not correspond with her other governmental documents with a correct birthdate.
On the unique facts in front of the court, the court finds that amending the judgment is timely so
that the continuing harm caused by the incorrect information in the court’s judgment can be

cured. See Shin v. U.S. Citizenship and Immig. Servs., 2013 WL 571781 at *3 (C.D. Cal. 2013)

 

(“[W]hat constitutes a reasonable time depends upon the facts in each case.”’).

Thus, after engaging in an “holistic appraisal of the circumstances,” Ungar v. Palestine
Liberation Org., 599 F.3d 79, 83-84 (1st Cir. 2010), the court determines that correction of the
judgment granting Wu naturalization in order to list her correct birth date is justified. Fed. R.
Civ. P. 60(b)(6).

IV. Conclusion

Accordingly, Wu’s Motion to Amend her Certificate of Naturalization under Rule 60(b)

 

[#1] is ALLOWED. In light of the evidence Wu submitted with her petition, the court finds that
Wu was born on October 18, 1952. The court ORDERS that Wu’s naturalization certificate,
originally issued by this court on May 21, 1981, is hereby AMENDED to reflect Wu’s correct
date of birth of October 18, 1952. The Clerk shall send a certified copy of this Order to Wu.

The government shall file a status report by January 15, 2020, indicating whether this
matter is resolved and, if the matter is not resolved, what, if any, further action by the court is
necessary to its resolution.

IT IS SO ORDERED. —
December 17, 2019 JG2 AV fi (ate ———

United States District Judge
